DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-12, and 14-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In claim 1 and 17, the limitation “a flat unextruded plate” is a negative limitation that does not have support in the original disclosure (see MPEP 2173.05(i)).  The term is intended to distinguish the plate of the invention from that shown by the prior art, in particular VanVolkinberg which teaches a plate with an extruded profile.  However, there is nothing in the original disclosure that suggests that the plate is not, or cannot, be formed by extrusion.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 4-10, 12, 14, 16-18, 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over VanVolkinburg (US-9825448) in view of Liao (US-7244044).
	As to claims 1, VanVolkinburg teaches a sign assembly comprising:
a raceway 10;
a plate 18 removably coupled to the raceway; (see figure 2, column 6 lines 37-43).
a sign 78 coupled to the plate such that the sign and the plate are removable together from the raceway; (see figure 6-8, column 8 lines 30-44).  An end of plate 18 is received within a groove 28 and the other end is seated on a ledge 36b (see VanVolkinberg figure 2).
VanVolkinburg does not teach that an electrical connection extends through the plate to the sign but powering the sign with electrical wiring in the raceway is clearly implied. Liao teaches a removable panel combined with a raceway 40 (see Liao figure 2, 5) and teaches wiring connecting LEDs in the shapes letters (see Liao figure 4), extends through the panel 10. (see Liao column 3 lines 60 to column 4 line 23).  It would have been obvious to one of ordinary skill in the art to modify the plate taught by VanVolkinberg to extend wiring therethrough in order to illuminate the letters with the panel front lit.
The plate 18 of Vanvolkinberg is shown is formed as an extruded profile and, as best understood, NOT a flat “unextruded” plate.  The panel taught by Liao is a flat unextruded plate (see Liao figure 2).  It would have been obvious to one of ordinary skill in the art to mount a plate such as Liao in a raceway opening of the invention of Vanvolkinberg, since a plate that matches the broad description provided by the applicant is known in the art combined with an electrical raceway for a sign assembly and would have yielded predictable results. 
As to claim 4, VanVolkinberg teaches an illuminated letter 78 but does not explicitly teach a plurality of letters with a plurality of electrical connections (see figure 8).  It would have been obvious to one of ordinary skill in the art to include a plurality of illuminated letters, in order to convey a longer message.  It has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)
As to claims 5-7, The raceway 10 includes a first portion 34, second portion 26, first front portion 32, third portion 36a, and second front portion 38 and an opening positioned between as claimed (see figure 2).
As to claim 22, VanVolkinberg teaches a groove that can be described by an axis that is perpendicular to a surface of the ledge and parallel to surfaces of front portions. (see figure 2).
As to claims 8 and 9, VanVolkinberg teaches a rail 70, 72 configured to support a tray 73 that serves as a divider for defining a high voltage chamber for a transformer 77 (see figure 5, column 8 lines 10-25).  The transformer 77 is a power supply. 
As to claim 10, VanVolkinburg teaches a sign assembly comprising:
a raceway 10;
a plate 18 removably coupled to the raceway; (see figure 2, column 6 lines 37-43).
a sign 78 coupled to the plate such that the sign and the plate are removable together from the raceway; (see figure 6-8, column 8 lines 30-44).  VanVolkinberg teaches a rail 70, 72 configured to support a tray 73 that serves as a divider for defining a high voltage chamber for a transformer 77 (see figure 5, column 8 lines 10-25).  The transformer 77 is a power supply. An end of plate 18 is received within a groove 28, the groove having an open end that faces the opening, and the other end is seated on a ledge 36b (see VanVolkinberg figure 2).
The plate 18 of Vanvolkinberg is shown is formed as an extruded profile and, as best understood, NOT a flat “unextruded” plate.  The panel taught by Liao is a flat unextruded plate (see Liao figure 2).  It would have been obvious to one of ordinary skill in the art to mount a plate such as Liao in a raceway opening of the invention of Vanvolkinberg, since a plate that matches the broad description provided by the applicant is known in the art combined with an electrical raceway for a sign assembly and would have yielded predictable results. 
As to claim 12, VanVolkinberg teaches LEDs (see column 7 lines 55-60).
As to claim 14, an electrical connection between the power supply 77 and the illuminated sign is clearly taught by VanVolkinberg, as this is understood to be the intended use of an electrical raceway. (see VanVolkinberg column 6 lines 37-44, column 7 lines 48-59).
As to claim 16, VanVolkinberg teaches a removable cover 66 on an axial end of the raceway (see VanVolkinberg figure 3, column 7 line 66 to column 8 line 9).
As to claim 17, 20, VanVolkinburg teaches a sign assembly comprising:
an extruded raceway 10;
a plate 18 removably coupled to the raceway; (see figure 2, column 6 lines 37-43).
a sign 78 coupled to the plate such that the sign and the plate are removable together from the raceway; (see figure 6-8, column 8 lines 30-44).  The raceway 10 includes a first portion 34, second portion 26, first front portion 32, third portion 36a, and second front portion 38 and an opening positioned between as claimed (see figure 2).  The open end of the groove shown in figure 2 is facing the opening.
	As to claim 18, the ledge 36b is coplanar with the bottom portion (see VanVolkinburg figure 2).
As to claim 21, VanVolkinberg teaches a groove that can be described by an axis that is perpendicular to a surface of the ledge and parallel to surfaces of front portions. (see figure 2).


Claim 11, 12, 14, 16 is rejected under 35 U.S.C. 103 as being unpatentable over VanVolkinburg (US-9825448) in view of Liao (US-7244044) and further in view of Green (US-8436259).
As to claim 11, VanVolkinberg does teach that the tray is horizontal.  Green teaches an electrical box comprising a voltage divider 130 that is shown to be horizontal within the box (see Green figures 1 and 2, column 3 lines 5-10).  It would have been obvious to one of ordinary skill in the art to orient the divider tray taught by VanVolkinberg to be horizontal as taught by Green, in order to adapt the orientation thereof to suit a particular application. 
As to claim 12, VanVolkinberg teaches LEDs (see column 7 lines 55-60).
As to claim 14, an electrical connection between the power supply 77 and the illuminated sign is clearly taught by VanVolkinberg, as this is understood to be the intended use of an electrical raceway. (see VanVolkinberg column 6 lines 37-44, column 7 lines 48-59).
As to claim 16, VanVolkinberg teaches a removable cover 66 on an axial end of the raceway (see VanVolkinberg figure 3, column 7 line 66 to column 8 line 9).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over VanVolkinburg (US-9825448) in view of Liao (US-7244044) and further in view of Green (US-8436259) and further in view of Makwinski (US-2008/0041623).
As to claim 15, VanVolkinberg is for guiding wires in the raceway, but does expliclity teach a “guide that extends into the chamber”.  Makwinski teaches a raceway and further includes a wire guide 282 that extends into the interior of the raceway (see Makwinski, paragraph 0077, figures 19 and 20).  It would have been obvious to one of ordinary skill in the art to include guides as taught by Makswinski with the raceway of VanVolkinberg, in order to neatly contain wires within the raceway.

Allowable Subject Matter
Claims 19 and 23 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if rewritten to overcome the 112(a) rejection as set forth above.
Regarding claims 19 and 23, the prior art does not teach the particular combination of features in the arrangement specified.  Lubanski (US-2010/0224388) teaches a flat plate for a cable protector, but this plate, which is set on the floor facing up, serves a different purpose than the claimed plate.  Green (US-8436259) teaches a voltage divider that is horizontal and forms a chamber but does not reasonably suggest the claimed chamber in relation to the other features of the device.

Response to Arguments
Applicant's arguments filed 5/17/22 have been fully considered but they are not persuasive. 
The applicant argues that the plate taught by Vanvolkinberg is not a flat, unextruded plate.  This is not persusasive in view of the new grounds of rejection stated above.  The limitation “a flat unextruded plate” is a negative limitation that does not have support in the original disclosure (see MPEP 2173.05(i)).  The panel taught by Liao is a flat unextruded plate (see Liao figure 2).  It would have been obvious to one of ordinary skill in the art to mount a plate such as Liao in a raceway opening of the invention of Vanvolkinberg, since a plate that matches the broad description provided by the applicant is known in the art combined with an electrical raceway for a sign assembly and would have yielded predictable results. 
The applicant argues that VanVolkinburg does not teach or suggest a tray supported by a body that defines a chamber and an opening because Van Volkinburg discloses that the transformer plate 73 is supported by the signage engaging member 18 rather than the back plate member 12 that defines the chamber 75.  This is not persuasive because since the signage engaging member 18 is support by the back plate member 12, it is still correct to say that the “tray” 73 is supported by “the body” 12 within the broadest reasonable interpretation of the claim.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E VERAA whose telephone number is (571)272-2329. The examiner can normally be reached M-F, 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CeV/Examiner, Art Unit 3636                                                                                                                                                                                                        


/DAVID R DUNN/Supervisory Patent Examiner, Art Unit 3636